Filed 2/25/21 P. v. Iverson CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077556

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCE394250)

 TONY IVERSON,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Steven E. Stone, Judge. Affirmed in part, reversed in part and remanded
with directions.
         Robert V. Vallandigham, Jr., under appointment by the Court of
Appeal, for Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Heather
Arambarri and Steve Oetting, Deputy Attorneys General, for Plaintiff and
Respondent.
        A jury convicted Tony Iverson of burglary of an inhabited dwelling

(Pen. Code,1 §§ 459, 460) and using the personal identification information of
another person (§ 530.5, subd. (a)). Iverson admitted two prior serious felony
prior convictions (§ 667, subd. (a)(1)) and three prior strikes (§ 667, subds. (b)-
(i)).
        The trial court dismissed the strike priors and one of the serious felony
priors. The court selected a determinate term of 11 years eight months in
prison. The court determined the term would be served consecutively to the
two-year term Iverson was currently serving in a separate case (case No.
SCE388312), for a total of 13 years eight months.
        Iverson appeals challenging only the sentence imposed. Iverson
argues, and the People agree, the court failed to comply with section 1170.1,
subdivision (a) in the calculation of the aggregate term for the two cases.
Iverson also contends, and the People again agree, the court erred in the
calculation of custody credits and that the abstract of judgment must be
amended to delete reference to a 15 percent custody credit limitation. After
reviewing the record, we agree with the parties as to each issue. We will
vacate the sentence and remand the case to the trial court for a new
sentencing hearing.
                            STATEMENT OF FACTS
        The facts of the offenses are not relevant to the resolution of the issues
in this appeal. We will include the short summary of the facts as set forth in
the respondent’s brief to provide context for the case.
        In June 2019, Scott J. discovered that his wallet, which included a
credit card and driver’s license, had been taken from his car.



1       All further statutory references are to the Penal Code.
                                         2
      On July 3, 2019, a person purporting to be Scott J. rented a U-Haul
truck.
      On July 11, 2019, Megan F. arrived at her home in Ramona to discover
a man and a woman in the process of burglarizing it. When she confronted
them outside the house, they drove off in a U-Haul truck in which they had
already loaded many of her possessions. A black bandana that they left
behind contained DNA, which was later shown to match appellant’s DNA.
      San Diego police officers discovered the U-Haul, which had by now been
reported as stolen, in Ocean Beach. Appellant’s DNA was discovered on the
steering wheel of the U-Haul truck. A wallet found in the truck contained
personal identifying information for both Scott J. and appellant.
                                DISCUSSION
                             A. Aggregate Term
      The parties contend the trial court erred by imposing a full-strength
consecutive term for case No. SCE388312. We agree with the parties.
      Section 1170.1, subdivision (a) provides:
            “(a) Except as otherwise provided by law, and subject
         to Section 654, when any person is convicted of two or more
         felonies, whether in the same proceeding or court or in
         different proceedings or courts, and whether by judgment
         rendered by the same or by a different court, and a
         consecutive term of imprisonment is imposed
         under Sections 669 and 1170, the aggregate term of
         imprisonment for all these convictions shall be the sum of
         the principal term, the subordinate term, and any
         additional term imposed for applicable enhancements for
         prior convictions, prior prison terms, and Section 12022.1.
         The principal term shall consist of the greatest term of
         imprisonment imposed by the court for any of the crimes,
         including any term imposed for applicable specific
         enhancements. The subordinate term for each consecutive
         offense shall consist of one-third of the middle term of
         imprisonment prescribed for each other felony conviction

                                       3
         for which a consecutive term of imprisonment is imposed,
         and shall include one-third of the term imposed for any
         specific enhancements applicable to those subordinate
         offenses. Whenever a court imposes a term of
         imprisonment in the state prison, whether the term is a
         principal or subordinate term, the aggregate term shall be
         served in the state prison, regardless as to whether or not
         one of the terms specifies imprisonment in a county jail
         pursuant to subdivision (h) of Section 1170.”

(See also Cal. Rules of Court, rule 4.452(a).)

      Where there are two separate cases, each with a determinate term, the
sentencing court has the obligation to determine a single, aggregate term for
both cases, applying the appropriate rules for such calculation.
                              B. Custody Credits
      Once the court calculates an aggregate term, it must then determine
the total custody credits the defendant should receive as to the new term.
(People v. Saibu (2011) 191 Cal.App.4th 1005, 1013.)
      The abstract of judgment makes reference to credits being limited to 15
percent under section 2933.1, subdivision (a) which limits such credits where
the conviction is for a felony under section 667.5, subdivision (c). As the
parties contend, the burglary conviction here does not qualify for such
limitation. Such limitation would only apply if “it is charged and proved that
another person, other than an accomplice, was present in the residence
during the commission of the burglary.” (§ 667.5, subd. (c)(21)). No such
charge was alleged or proved in this case.
      The burglary in case No. SCE388312 was second degree burglary, to
which section 2933.1 does not apply.
                                 DISPOSITION
      The sentence is vacated, and the matter is remanded for a new
sentencing hearing. At such hearing, the trial court shall select an aggregate
                                        4
term for both cases and determine the total custody credits for the aggregate
term. The abstract of judgment should not reference the 15 percent
limitation.
      Once the sentencing hearing is completed, the court shall prepare a
new abstract of judgment and forward it to the Department of Corrections
and Rehabilitation. In all other respects the judgment is affirmed.




                                                               HUFFMAN, J.

WE CONCUR:




BENKE, Acting P. J.




HALLER, J.




                                      5